Name: Commission Directive 91/410/EEC of 22 July 1991 adapting to technical progress for the fourteenth time Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Directive
 Subject Matter: marketing;  European Union law;  deterioration of the environment
 Date Published: 1991-08-17

 Avis juridique important|31991L0410Commission Directive 91/410/EEC of 22 July 1991 adapting to technical progress for the fourteenth time Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 228 , 17/08/1991 P. 0067 - 0068 Finnish special edition: Chapter 13 Volume 20 P. 0234 Swedish special edition: Chapter 13 Volume 20 P. 0234 COMMISSION DIRECTIVE of 22 July 1991 adapting to technical progress for the fourteenth time Council Directive 67/548/EEC on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (91/410/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1), as last amended by Directive 79/831/EEC (2), and in particular Article 19 thereof; Whereas, pursuant to Article 15 (2) of Directive 67/548/EEC, containers containing certain dangerous substances intended for domestic use must be fitted with child-resistant fastenings and/or carry a tactile warning of danger; Whereas, pursuant to Article 6 (2) of Council Directive 88/379/EEC (3), containers containing certain categories of dangerous preparations offered or sold to the general public are to be fitted with child-resistant fastenings and/or carry a tactile warning of danger; Whereas all forms of packages which are sufficiently safe for children, especially those defined by international standards, can be considered as packages fitted with childresistant fastenings; Whereas the technical specifications relating to these provisions are set out in Annex IX, parts A and B of Directive 67/548/EEC ; whereas Article 19 of Directive 79/831/EEC provides that Annex IX arises from the procedure of the Committee for Adaptation to Technical Progress; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Elimination of Technical Barriers to Trade in dangerous Substances and Preparations, HAS ADOPTED THIS DIRECTIVE: Article 1 The text of Annex IX to Directive 67/548/EEC is replaced by the text appearing in the Annex to the present Directive. Article 2 1. By 1 August 1992, Member States shall adopt and publish the provisions necessary to comply with this Directive and shall forthwith inform the Commission thereof. They shall apply these provisions from 1 November 1992 at the latest. 2. When Member States adopt the measures referred to in paragraph 1, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 July 1991. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 196, 16.8.1967, p. 1. (2) OJ No L 259, 15.10.1979, p. 10. (3) OJ No L 187, 16.7.1988, p. 14. ANNEX The text of Annex IX is replaced by the following text. "ANNEX IX PART A Provisions relating to child-proof fastenings 1. Reclosable packages Child-proof fastenings used on reclosable packages shall comply with ISO standard 8317 (1 July 1989 edition) relating to "Child-resistant packages - Requirements and methods of testing for reclosable packages" adopted by the International Standard Organization (ISO). 2. Non-reclosable packages (p.m.) 3. Notes 1. Evidence of conformity with the above standard may be certified only by laboratories which conform with European Standards Series EN 45 000. 2. Specific cases If it seems obvious that packaging is sufficiently safe for children because they cannot get access to the contents without the help of a tool, the test doesn't need to be performed. In all other cases and when there are sufficient grounds for doubting the security of the closure for a child, the national authority may ask the person responsible for putting the product on the market to give him a certificate from a test house described below, that either: - the type of closure is such that it is not necessary to test to the ISO standard referred to above, or - the closure has been tested and has been found to conform with the standard referred to above. Part B Provisions relating to tactile warning devices The technical specifications for tactile warning devices shall conform with EN standard 272 (20 August 1989 edition) relating to tactile warning of danger."